Name: Commission Regulation (EEC) No 2653/88 of 26 August 1988 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/921, 8 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2653/88 of 26 August 1988 altering the specific agricultural conversion rates applicable in the rice sector Whereas Regulation (EEC) No 3153/85 lays down detailed rules for the calculation of monetary compensa ­ tory amounts ; whereas the spot market rate for the pound sterling recorded in accordance with Regulation (EEC) No 3153/85 during the period 17 to 23 August 1988, requires the specific agricultural conversion rate applicable for the United Kingdom to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates ' to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 2185/88 (2), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (*), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (*), as last amended by Regulation (EEC) No 2478/88 (6), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3770/87 (8) ; Article 1 The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 29 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24. 6. 1985, p. 1 . 2) OJ No L 195, 23 . 7. 1988, p. 1 . 3) OJ No L 164, 24. 6 . 1985, p. 6 . 4) OJ No L 182, 3 . 7. 1987, p. 1 . 5) OJ No L 304, 30 . 10 . 1986, p. 25 . «) OJ No L 213, 6 . 8 . 1988 , p. 22. 7) OJ No L 310, 21 . 11 . 1985, p. 4. 8 OJ No L 355, 17. 12. 1987, p. 16 . No L 237/ 10 Official Journal of the European Communities 27. 8 . 88 ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 48,2869 = DM 2,34113 = Dkr 8,93007 = Dr 186,735 = Pta 152,671 = FF 7,85183 = £Irl 0,873900 = Lit 1 725,91 = F1 2,63785 = £ 0,728324